Statement by the President
The Conference of Presidents has asked me to make a statement, before voting time, on the situation of the hostages in Columbia. I hope this will bring peace and order back to our proceedings.
The sixth anniversary of the kidnapping of Íngrid Betancourt fell on 23 February, and the eyes of the international community and the European Parliament are once again trained on the human tragedy which many of the 700 hostages kidnapped by the FARC in Columbia have been enduring for several years under inhumane conditions. This is yet another occasion to demand their immediate release on humanitarian grounds.
(Applause)
Since the state of health of many of the kidnap victims, including Mrs Betancourt herself, gives extreme cause for concern, we demand their immediate release on humanitarian grounds and the dispatch of an international medical team to provide the hostages with rapid medical assistance. We welcome the efforts of President Uribe to seek dialogue aimed at a humanitarian settlement. We declare our solidarity with the victims, with the hostages and their families.
(The Members of Parliament rose to their feet and applauded.)